Name: 2001/573/EC: Council Decision of 23 July 2001 amending Commission Decision 2000/532/EC as regards the list of wastes
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  deterioration of the environment;  technology and technical regulations;  European Union law;  environmental policy
 Date Published: 2001-07-28

 Important legal notice|32001D05732001/573/EC: Council Decision of 23 July 2001 amending Commission Decision 2000/532/EC as regards the list of wastes Official Journal L 203 , 28/07/2001 P. 0018 - 0019 CS.ES Chapter 15 Volume 06 P. 165 - 166 ET.ES Chapter 15 Volume 06 P. 165 - 166 HU.ES Chapter 15 Volume 06 P. 165 - 166 LT.ES Chapter 15 Volume 06 P. 165 - 166 LV.ES Chapter 15 Volume 06 P. 165 - 166 MT.ES Chapter 15 Volume 06 P. 165 - 166 PL.ES Chapter 15 Volume 06 P. 165 - 166 SK.ES Chapter 15 Volume 06 P. 165 - 166 SL.ES Chapter 15 Volume 06 P. 165 - 166Council Decisionof 23 July 2001amending Commission Decision 2000/532/EC as regards the list of wastes(2001/573/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/689/EEC of 12 December 1991 on hazardous waste [1], and in particular Article 1(4) thereof,Having regard to the proposal from the Commission,Whereas:(1) A Community list of waste was established by Commission Decision 2000/532/EC of 3 May 2000 replacing Decision 94/3/EC establishing a list of wastes pursuant to Article 1(a) of Council Directive 75/442/EEC on waste and Council Decision 94/904/EC establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste [2].(2) Article 1(4) of Directive 91/689/EEC requires Member States to notify the Commission of waste not included on the list of hazardous waste which they consider to display one or more of the properties listed in Annex III to that Directive. Several Member States have notified waste containing chlorosilanes, waste containing silicones and construction materials containing asbestos and requested that the list of hazardous waste be adapted accordingly.(3) For the sake of clarity, it should be expressly provided that exclusively grease and oil mixture from oil/water separation containing only edible oil and fats can be considered non-hazardous.(4) Decision 2000/532/EC should be amended accordingly.(5) The measures provided for in this Decision are not in accordance with the opinion delivered by the Committee established by Article 18 of Directive 75/442/EEC of 15 July 1975 on waste [3]. They must therefore, by virtue of the fourth paragraph of Article 18 of Directive 75/442/EEC, be adopted by the Council,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/532/EC shall be amended in accordance with the Annex to this Decision.Article 2This Decision shall apply from 1 January 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 23 July 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck[1] OJ L 377, 31.12.1991, p. 20. Directive as amended by Directive 94/31/EC (OJ L 168, 2.7.1994, p. 28).[2] OJ L 226, 6.9.2000, p. 3. Decision as amended by Decision 2001/119/EC (OJ L 47, 16.2.2001, p. 32).[3] OJ L 194, 25.7.1975, p. 39. Directive as last amended by Commission Decision 96/350/EC (OJ L 135, 6.6.1996, p. 32).--------------------------------------------------ANNEX1.2.3.4. The Annex to Decision 2000/532/EC is amended as follows:entry number 06 08 02 entitled"waste containing chlorosilanes"is replaced by the following:"06 08 02* | waste containing dangerous silicones" |entry number 07 02 16 entitled"waste containing silicones"is replaced by the following:"07 02 16* | waste containing dangerous silicones |07 02 17 | waste containing silicones other than those mentionned in 07 02 16" |entry number 17 06 05 entitled"construction materials containing asbestos"is replaced by the following:"17 06 05* | construction materials containing asbestos [1] |entry number 19 08 09* entitled"grease and oil mixture from oil/water separation containing edible oil and fats"is replaced by the following:"19 08 09 | grease and oil mixture from oil/water separation containing only edible oil and fats" |[1] "As far as the landfilling of waste is concerned, Member States may decide to postpone the entry into force of this entry until the establishment of appropriate measures for the treatment and disposal of waste from construction material containing asbestos. These measures are to be established according to the procedure referred to in Article 17 of Council Directive 1999/31/EC on the landfill of waste ("OJ L 182, 16.7.1999, p. 1") and shall be adopted by 16 July 2002 at the latest."--------------------------------------------------